Citation Nr: 0945953	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-17 099 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of Lyme 
Disease. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The Veteran had active service from January 1977 to December 
1979.  He also had service in the Army National Guard from 
1979 to 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Pittsburgh, Pennsylvania.  


FINDING OF FACT

Resolving reasonable doubt in favor to the Veteran, Lyme 
Disease was incurred during a period of active duty for 
training.  


CONCLUSION OF LAW

Lyme disease was incurred in service.  38 U.S.C.A. 
§§ 101(24), 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), 
(d) (2008);  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in 
pertinent part, full-time duty in the Armed Forces performed 
by Reserves for training and full-time duty as members of the 
Army National Guard or Air National Guard of any State.

Service connection usually requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

The Veteran maintains that he developed Lyme Disease and its 
subsequent residuals as a result of a tick bite he sustained 
while on active duty for training in 1987.  

In an August 2004 letter, the Rear Operations NCO of the 
Pennsylvania Army National Guard indicated that the Veteran 
was on active duty annual training for the period from May 
23, 1987, to June 6, 1987, at Ft. Pickett, Virginia.  

The Veteran maintains that sometime between May 23, 1987 and 
June 6, 1987, while on active duty for training, he 
contracted Lyme disease.  The Veteran indicated that the 
environment was rich with ticks and that ticks were falling 
like rain from the trees.  In one day, he had 17 ticks 
removed.  He noted that medics were not required to collect 
ticks or record parasites.  He stated that only rocky 
mountain spotted blue ticks were of interest.  The Veteran 
reported that he fell ill with flu-like symptoms for a short 
time.  He indicated that several days later a very small tick 
was removed from his belly, to the right of and below his 
belly button.  The tick bite had a light pink color and seven 
to 10 days later he had a skin rash on the back of his legs.  

In a December 2003 statement in support of claim, A. N., who 
served with the Veteran, indicated that he definitely 
remembered seeing the affected site on the Veteran's abdomen 
and the red ring around the bite area.  He stated that the 
Veteran had on many occasions confided in him about joint 
pain.  He also noted having seen first hand the paralysis on 
the side of the Veteran's face.  He further indicated that 
the battalion medical branch did not require documentation of 
all tick removals from soldiers and did not start documenting 
every tick bite until after the Veteran's illness occurred.  

In a December 2003 statement in support of claim, J.B., who 
also served with the Veteran, indicated that he remembered 
that the ticks were very bad that year and that the Veteran 
had a lot of ticks on him.  He had one on his belly button 
and it looked infected.  He also had a fever, headaches, and 
was sweating very badly.  J. B. noted that at that time, the 
medics did not have to keep record of tick bites.  

S. W., in a December 2003 statement in support of claim, 
stated that he and the Veteran were at summer training 
together at Fort Pickett.  He indicated that the tick problem 
was so bad that year that while running wire he had seven 
ticks become imbedded and several crawling on his person.  He 
noted that the medics did not keep paperwork.  He reported 
that the Veteran had flu-like symptoms and a skin rash. 

In a January 2004 statement in support of claim, the 
Veteran's sister indicated that she recalled being very 
concerned about her brother when he told her of the tick 
infestations while at Ft. Pickett.  She noted that the 
Veteran had very painful headaches after that and an increase 
in short term memory loss.  

In a February 2004 statement, N. Beals, M.D., indicated that 
the Veteran had been a patient of his since 1988.  He noted 
that the Veteran had a history of Guillain-Barre Syndrome 
(GBS), persistent Bells Palsy, and multiple complaints of 
fatigue, joint pain, muscle pain, muscle twitching, blurred 
vision, light sensitivity, ringing in his ears, significant 
crescendoing motion sickness, and confusion.  He observed 
that the Veteran could accurately pinpoint the time that 
these symptoms began while he was in the military.  Dr. Beals 
noted that the Veteran's complaints were consistent with Lyme 
Disease.  

Dr. Beals stated that he was convinced with reasonable 
medical certainty that the Veteran's overall clinical 
manifestations were likely caused by years of untreated Lyme 
Disease and he felt that the Veteran met the necessary 
problems to qualify for medical benefits.  

In conjunction with his request for service connection, the 
Veteran was afforded a VA examination in May 2004.  The 
examiner indicated that the Veteran reported having been 
bitten by ticks around May 1987 and stated that he went to 
the dispensary and had a tick removed from his abdomen.  He 
developed a rash around the abdomen.  The rash lasted about 
two weeks and cleared up.  It was not until April 1989 that 
he was admitted to Franklin Hospital with GBS.  The examiner 
indicated that the Veteran stated that it was felt at that 
time that the GBS and facial paralysis were the result of 
Lyme Disease.  Following examination, the examiner rendered 
diagnoses of status post Lyme Disease May 1987 while on 
National Guard duty and residuals of Bells Palsy and GBS 
April 1989.  The examiner stated that it was his opinion that 
it was at least as likely as not (50/50 probability) that the 
Veteran's current residuals of Bells Palsy and GBS were 
caused by Lyme Disease involvement.  

In a November 2005 letter, UMPC, formerly known as Franklin 
Hospital, indicated that it had no treatment records relating 
to the Veteran's April 1989 stay, as the records had been 
purged.  It did send a computer printout showing that the 
Veteran had been hospitalized in April 1989 for a virus, to 
include possible GBS.  

In an October 2006 report, B. Fell, M.D., indicated that the 
Veteran had been a patient of their office for many years.  
He noted that in 1987, while on annual training duty at Ft. 
Pickett, the Veteran suffered multiple tick bites.  In 
retrospect it seemed clear that he developed Lyme Disease at 
that time.  He stated that from a medical standpoint, it was 
entirely reasonable that the Veteran's neuropathy, memory 
loss, etc., were a direct result of the Lyme Disease 
contracted in 1987 while on Army duty.  

In a handwritten statement dated that same day, Dr. Fell 
again noted that the Veteran had been bitten by ticks in 1987 
while at Fort Pickett.  He subsequently developed Lyme 
Disease which was not routinely recognized at that time.  He 
stated that the Veteran had been left with neuropathy, memory 
loss, and other medical conditions attributed directly to 
Lyme Disease.  He again indicated that from a medical 
standpoint, it was entirely reasonable to point towards Lyme 
Disease acquired on Army duty as the cause.  

The Board notes that a request has been made to forward all 
clinical records of the Veteran from Fort Pickett from May 
23, 1987, to June 6, 1987, and that such request has yielded 
negative results.  The Board further observes that treatment 
records that have been associated with the claims folder 
report that that the Veteran was diagnosed with Lyme disease 
at different times.  

In a September 1990 examination report, it was indicated that 
the Veteran had a history of Lyme Disease 5 years ago and was 
hospitalized in April 1989.  

In a July 1992 treatment record, the Veteran was noted to 
have had had a rash two to three years ago when he was 
diagnosed with Lyme Disease.  An additional July 1992 
treatment record reveals that the Veteran had a tick removed 
from his person on July 1, 1992.  In a June 1995 treatment 
record, the Veteran was noted to have had a tick removed from 
his belly approximately eight to ten years earlier, which had 
resulted in Lyme disease.  

In a June 2000 treatment record, it was noted that the 
Veteran had had a tick extracted from his calf.  A diagnosis 
of status post tick removal from right calf, with discussion 
of signs/symptoms of Lyme Disease was rendered.  It was noted 
at that time that the Veteran reported having had Lyme 
Disease in 1987.  

In a September 2001 report of medical history, the Veteran 
was noted to have facial paralysis secondary to Lyme disease 
in 1991, contracted at Ft. Pickett in 1987.  

The Board notes that for a veteran to prevail in his claim it 
must only be demonstrated that there is an approximate 
balance of positive and negative evidence.  In other words, 
the preponderance of the evidence must be against the claim 
for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, at 54 (1990). While the evidence does not overwhelmingly 
support the grant of service connection for residuals of Lyme 
Disease, it cannot be stated that the preponderance of the 
evidence is against the claim of service connection.

The Veteran has been currently found to have residuals of 
Lyme Disease.  The Board notes that the available inservice 
treatment records do not reveal that the Veteran was treated 
for a tick bite during his May/June 1987 period of active 
duty for training while at Ft. Pickett and that a request for 
records for this time period has yielded negative results.  
However, the Veteran has submitted numerous letters to 
support that he was bitten by a tick during this time period 
as well as statements from several Veterans indicating that 
medical personnel did not record findings or treatment of 
ticks on soldiers.  Moreover, several individuals who served 
with the Veteran provided detailed descriptions of the tack 
infestation problems at that time and noted that the Veteran 
had a tick in his belly region and subsequently development 
of a rash, in the shape of a bulls eye in that area.  

Furthermore, the Veteran's private physicians, Dr. Beals and 
Fell, have indicated that it is their belief that the 
Veteran's Lyme Disease and its residuals could be traced back 
to the tick bites that the Veteran received in May/June 1987 
while performing active duty for training at Ft. Pickett.  In 
addition, the May 2004 VA examiner, after reviewing the 
claims folder, diagnosed the Veteran as having status post 
Lyme Disease May 1987 while on National Guard Duty and stated 
that it was at least as likely as not that the Veteran's 
current residuals of Bells Palsy and GBS were caused by his 
Lyme Disease involvement.  

Based upon the above, it cannot be stated that the evidence 
is overwhelmingly in support of the Veteran's claim; however, 
it is at least in equipoise as to whether the Veteran's 
current residuals of Lyme Disease are related to his period 
of active duty for training in May/June 1987.  In such a 
case, reasonable doubt must be resolved in favor of the 
Veteran and service connection for residuals of Lyme Disease 
is warranted.


ORDER

Service connection for residuals of Lyme Disease is granted.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


